                Case 5:19-cr-00521-BLF Document 53 Filed 11/23/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT SIMEON (NYBN 5012653)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          scott.simeon@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 19-00521 BLF
                                                      )
14           Plaintiff,                               ) STIPULATION TO EXTEND DEADLINES;
                                                      ) [PROPOSED] ORDER
15      v.                                            )
                                                      )
16   CLARENCE PETER CHAN,                             )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant, Clarence Chan, that, with the Court’s permission, the deadlines for the government’s

21 response to the defendant’s motion to suppress evidence (ECF No. 51) and the defendant’s reply be

22 extended by one week to December 15, 2020, and January 19, 2021, respectively.

23           On August 18, 2020, the parties agreed to a motion deadline of November 3, 2020, a response
24 deadline of December 8, 2020, a reply deadline of January 12, 2021, and a motion hearing date of

25 February 9, 2021. ECF No. 44. On November 9, 2020, with the Court’s permission, counsel for the

26 defendant filed an oversized motion brief, and recently counsel for the government has taken leave for

27 family care. Because of these circumstances, the parties stipulate, and respectfully request the Court’s

28 permission, to extend their response and reply deadlines.

     STIPULATION TO EXTEND DEADLINES; [PROPOSED] ORDER
     NO. CR 19-00521 BLF
              Case 5:19-cr-00521-BLF Document 53 Filed 11/23/20 Page 2 of 2




 1          IT IS SO STIPULATED.

 2

 3 DATED: November 20, 2020                                               /s/
                                                                 SCOTT SIMEON
 4                                                               Assistant United States Attorney

 5
     DATED: November 20, 2020                                             /s/
 6                                                               JOHN D. FORSYTH
                                                                 Counsel for Defendant Clarence Chan
 7

 8

 9                                           [PROPOSED] ORDER

10          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

11 parties’ filing deadlines are extended as follows:

12          Government’s response is due December 15, 2020.

13          Defendant’s reply is due January 19, 2021.

14          IT IS SO ORDERED.

15

16 DATED: November 23, 2020
                                                                 HON. BETH LABSON FREEMAN
17                                                               United States District Judge

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND DEADLINES; [PROPOSED] ORDER
     NO. CR 19-00521 BLF
